DETAILED ACTION
This is in reference to communication received 15 July 2021. Claims 1 – 6, 9 – 11, 13 – 14, 21 – 23 and 25 – 35 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6, 9 – 11, 13 – 14, 21 – 23 and 25 – 35 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 6, 9 – 11, 13 – 14 and 21 – 23 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1 representative of claim 25 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. The limitations that set forth the abstract idea recites: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


as drafted and when considered as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain of Methods of organizing human activity (such as commercial or legal interactions, advertising, marketing or sales activities or behaviors). In addition, even though applicant claims second identifier is perishable, applicant’s claimed invention merely uses the second identifier only for targeting advertising to the user, therefore it is deemed that the perishable nature of the second identifier is an insignificant extra-solution activity because advertisement targeted to the user can be received even when the second identifier has perished.

Claim 9 representative of claim 31 is directed towards a method, which is a statutory category of invention. Although, claim 9 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. The limitations that set forth the abstract idea recites: 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


as drafted and when considered as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain of Methods of organizing human activity (such as commercial or legal interactions, advertising, marketing or sales activities or behaviors). In addition, providing a first identifier to at least one of one or more network operators associated with a rights management entity, and providing a second identifier to at least one of one or more network operators, as claimed are deemed to be insignificant extra solution activity. Also, applicant claims second identifier is perishable, applicant’s claimed invention merely uses the second identifier only for targeting advertising to the user, therefore it is deemed that the perishable nature of the second identifier is an insignificant extra-solution activity because advertisement targeted to the user can be received even when the second identifier has perished
The judicial exception is not integrated into a practical application. In particular, the claim only recites an additional element, one or more processors, an upstream device which are recited at a high level of generality and are merely the use of a computer as a tool to apply the i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of “receiving identifying information, determining an associated alternate identifying information from a mapped table, and providing the alternate identifying information, or, receiving identifying information and providing alternate identifying information” amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claims 1 and 9 is not patent eligible. 

Dependent claims 2 – 6, 10 – 11, 13 – 14, 21 – 23, 26 – 30 and 32 – 35, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance:
claims 2, 10, 26 and 32, defines association of persistent identifier with one or more users receiving the content.
claims 3 and 27, defines association of first identifier with a plurality of users.
claim 6, defines content of an event. 
claims 11 and 33, defines that the content of first identifier will identify a user who will be receiving content, and defines association of the first identifier with data file containing information such as one or more of content viewing behavior of one or more users, a location of one or more users, and a demographic information of one or more users, and further defines the second identifier to be associated with a subset of information associated with the first identifier, wherein the subset of the information associated with data file containing information such as one or more of content viewing behavior of one or more users, a location of one or more users, and a demographic information of one or more users.
claims 13, 30 and 34, defines the duration of a event.
claims 14 and 35, defines association of the second identifier with the one or more content assets such that the one or more content assets may be delivered to one or more users based on a mapping of the second identifier to the first identifier.
claims 21, transmits the first identifier and the second identifier to a computing device associated with a rights management entity, as drafted is a concept similar to delivering content to compute devices (See Affinity Labs v. Amazon.com).
Digitech Image Techs. LLC v. Electronics for Imaging, Inc.).
claims 5 and 29, defines retrieving the second identifier from storage using a mapping key, as drafted is a concept similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (See Electric Power Group v. Alstom S.A.).
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 9 – 11, 13 – 14, 21 – 23 and 25 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. US Publication 2015/0088663 in view of Takeuchi et al. US Publication 2004/0103212.

Regarding claims 1 and 25, Schechter teaches system and method that enables advertisers, such as third-party application developers, to target advertisements for presentation to a group of online system users an online system provides encrypted information identifying individual users to an advertiser. By providing an advertiser with encrypted identification information, the online system protects information maintained by the online system related to its users, comprising:
one or more processors (Schechter, computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability) [Schechter, 0047]; and
memory storing instructions that, when executed by the one or more processors, cause the device (Schechter, comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps) [Schechter, 0046] to:
receiving, by a network operator, a first identifier associated with a user of content (Schechter, a third-party application executing on a client device 110 associated with the online system user requests) [Schechter, 0036], wherein the content comprises one or more advertisement events (Schechter, client device identifier associated with the client device is received at the online system) [Schechter, 0036]; 
Schechter does not explicitly teach determining a second identifier based at least on the first identifier, however, Schechter teaches system and method generate a second identifier associated with the first identifier by encrypting, or by otherwise obfuscating, the information used by the online system to identify the user [Schechter, 0038]. However, Takeuchi teaches Network Address Table can be used that map IPv4 address (first address) to IPv6 address (second address) [Takeuchi, 0052, Fig. 2A and associated disclosure], and when there is a request for a temporary address, said table is searched to temporary address (e.g. second address), and assignment of temporary address (e.g. perishable address) [Takeuchi, Fig. 3 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Schechter by adopting teachings of Takeuchi and maintain a table of the first address associated with to be able to forward the received content to the user device associated with the first identifier.
Schechter in view of Takeuchi teaches system and method further comprising:
determining, by the network operator, a second identifier based at least on the first identifier [Takeuchi, 0052, Fig. 2A, Fig. 3 and associated disclosure].
Schechter in view of Takeuchi does not explicitly teach second identifier is a perishable identifier. However, Takeuchi teaches the address translator of the present invention searches the address translation table when it is requested to assign a temporary address) [Takeuchi, 0024]. Reilly teaches system and method for providing sponsored content. Reilly teaches when 
the address translator of the present invention searches the address translation table when it is requested to assign a temporary address) [Takeuchi, 0024]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Schechter in view of Takeuchi by adopting teachings of Reilly to increase advertising revenue collection by controlling advertising forwarding.
Schechter in view of Takeuchi and Reilly teaches system and method further comprising:
determining, by the network operator, a second identifier based at least on the first identifier [Takeuchi, 0052, Fig. 2A, Fig. 3 and associated disclosure[, wherein the second identifier is a perishable identifier configured to expire based on an event (Reilly, when the temporary address expires, messages from the corresponding sponsor will no longer be forwarded to the end user contact) [Reilly, 0046];
transmitting the second identifier to an external entity, wherein the second identifier facilitates targeted placement of one or more advertisements without exposing the first identifier to the external entity (Schechter, after generating 320 the application user ID, the online system 140 sends 325 the application user ID to an advertiser 300 or to a developer associated with the third party application executing on the client device) [Schechter, 0039]; and
receiving, in responses to the transmitting the second identifier, an advertisement targeted to the user (Schechter, the advertiser generates an ad request including an advertisement and a bid amount, and send the ad request to the online system) [Schechter, 0040].

Regarding claims 2 and 26, Schechter in view of Takeuchi and Reilly teaches system and method, wherein the first identifier is a persistent identifier. 

Regarding claims 3 and 27, Schechter in view of Takeuchi teaches system and method, wherein the first identifier is associated with a plurality of users. 

Regarding claims 4 and 28, Schechter in view of Takeuchi and Reilly teaches system and method, wherein the determining the second identifier comprises generating the second identifier (Schechter, generate a second identifier associated with the first identifier by encrypting, or by otherwise obfuscating, the information used by the online system to identify the user) [Schechter, 0038]. 

Regarding claims 5 and 29, Schechter in view of Takeuchi and Reilly teaches system and method, wherein the determining the second identifier comprises retrieving the second identifier from storage using a mapping key [Takeuchi, Fig. 2A and associated disclosure]. 

Regarding claims 6 and 30, Schechter in view of Takeuchi and Reilly teaches system and method, wherein the event comprises at least one of a time period or a termination of a session (Reilly, when the temporary address expires, messages from the corresponding sponsor will no longer be forwarded to the end user contact) [Reilly, 0046]. 

Regarding claims 9 and 31, Schechter teaches system and method that enables advertisers, such as third-party application developers, to target advertisements for presentation to a group of online system users an online system provides encrypted information identifying individual users to an advertiser. By providing an advertiser with encrypted identification information, the online system protects information maintained by the online system related to its users, comprising:
one or more processors (Schechter, computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability) [Schechter, 0047]; and
memory storing instructions that, when executed by the one or more processors, cause the device (Schechter, comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps) [Schechter, 0046] to:
receiving an indication of an advertisement opportunity associated with content of a network operator (Schechter, Based on a received request to generate an application identifier for a user, the online system retrieves a client device identifier ( e.g., Identifier for Advertising) from a client device associated with the user. The client device identifier is information that uniquely identifies a client device, such as a combination of characters uniquely identifying a client device) [Schechter, 0007]; 
transmitting a first identifier to at least one of one or more network operators associated with a rights management entity, wherein the rights management entity is associated with the network operator (Schechter, a third-party application executing on a client device 110 associated with the online system user requests) [Schechter, 0036]; client device identifier associated with the client device is received at the online system) [Schechter, 0036]; 
Schechter does not explicitly teach determining a second identifier based at least mapped with first identifier, however, Schechter teaches system and method generate a second identifier associated with the first identifier by encrypting, or by otherwise obfuscating, the information used by the online system to identify the user [Schechter, 0038]. However, Takeuchi teaches Network Address Table can be used that map IPv4 address (first address) to IPv6 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Schechter by adopting teachings of Takeuchi and maintain a table of the first address associated with to be able to forward the received content to the user device associated with the first identifier.
Schechter in view of Takeuchi does not explicitly teach second identifier is a perishable identifier. However, Takeuchi teaches the address translator of the present invention searches the address translation table when it is requested to assign a temporary address) [Takeuchi, 0024]. Reilly teaches system and method for providing sponsored content. Reilly teaches when the temporary address expires, messages from the corresponding sponsor will no longer be forwarded to the end user contact) [Reilly, 0046].
the address translator of the present invention searches the address translation table when it is requested to assign a temporary address) [Takeuchi, 0024]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Schechter in view of Takeuchi by adopting teachings of Reilly to increase advertising revenue collection by controlling advertising forwarding.
Schechter in view of Takeuchi and Reilly teaches system and method further comprising:
transmitting a second identifier to at least one of one or more network operators, wherein the second identifier is a perishable identifier configured to expire based on an event (Reilly, when the temporary address expires, messages from the corresponding sponsor will no longer be forwarded to the end user contact) [Reilly, 0046], wherein the second identifier is mapped to the first identifier (Takeshi, 0052, Fig. 2A, Fig. 3 and associated disclosure];
transmitting the second identifier to an external second entity, wherein the second identifier facilitates targeted placement of one or more content assets based on the advertisement opportunity without exposing the first identifier to the second external entity (Schechter, after generating 320 the application user ID, the online system 140 sends 325 the application user ID to an advertiser 300 or to a developer associated with the third party application executing on the client device) [Schechter, 0039]; and
receiving, in responses to the transmitting the second identifier, an advertisement targeted to the user (Schechter, the advertiser generates an ad request including an advertisement and a bid amount, and send the ad request to the online system) [Schechter, 0040]. 

Regarding claims 10 and 32, Schechter in view of Takeuchi and Reilly teaches system and method, wherein the first identifier is a persistent identifier associated with one or more users receiving the content (Schechter, Based on the retrieved client device identifier, the online system 140 identifies 315 an online system user associated with the client device identifier) [Schechter, 0037]. 

Regarding claims 11 and 33, Schechter in view of Takeuchi and Reilly teaches system and method, wherein the first identifier identifies a user receiving content (Reilly, for instance, the end user contact may comprise an email address or telephone number by which the end user may be directly contacted) [Reilly, 0034], and wherein the first identifier is associated with one or more of content viewing behavior of one or more users, a location of one or more users, and a demographic information of one or more users (Reilly, indication of selection may also include a location of the end device) [Reilly, 0021], and
Wherein the second identifier is associated with a subset of information associated with the first identifier [Takeuchi, Fig. 2A and associated disclosure], wherein the subset of the information associated with the first identifier comprises one or more of content viewing behavior of one or more users, a location of one or more users, and a demographic information of one or more users (Reilly, indication of selection may also include a location of the end device) [Reilly, 0021]. 

Regarding claims 13 and 34, Schechter in view of Takeuchi and Reilly teaches system and method, wherein the event comprises a time period or termination of a session, or both (Reilly, when the temporary address expires, messages from the corresponding sponsor will no longer be forwarded to the end user contact) [Reilly, 0046]. 

Regarding claims 14 and 35, Schechter in view of Takeuchi and Reilly teaches system and method, wherein the second entity is configured to associate the second identifier with the one or more content assets (Reilly, assign anonymous reply address, send request for information based on indication of selection of item sponsor (second entity) [Reilly, 0054-0055, Fig. 4 and associated disclosure] such that the one or more content assets may be delivered to one or more users based on a mapping of the second identifier to the first identifier (Reilly, If the corresponding sponsor responds to the anonymous temporary address, the input/output module may forward the response from the corresponding sponsor to an end user contact specified in the end user account) [Reilly, 0046]. 

Regarding claim 21, Schechter in view of Takeuchi and Reilly teaches system and method, further comprising transmitting the first identifier and the second identifier to a computing device associated with a rights management entity [Takeuchi, 0052, Fig. 2A, Fig. 3 and associated disclosure].

Regarding claims 22 and 23, Schechter in view of Takeuchi and Reilly teaches system and method, wherein the external entity is an upstream device [see at least remote sponsor devices 120a-n) [Reilly, Fig. 1 and associated disclosure].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because rejection under 35 USC 101 which was removed and late reintroduced, and amended claims do no recite an abstract idea or other judicial exception is acknowledged and considered.
However, upon further consideration of the claimed invention, it is deemed that the claimed invention recites an abstract idea directed to providing an alias communication id for data transmission. Even though the claimed second identifier is intended to be valid for a specified period of time, applicant’s claimed invention does not use the second identifier to control the data transmission when the second identifier is expired, applicant is only claiming providing the second identifier to an external second entity (data transmission), in addition the added limitation of receiving and advertisement targeted to the user is deemed to be insignificant extra solution activity, because the received advertisement that is intended to be targeted to the user is not provided to the user. Therefore, it is deemed that the invention as currently claimed is not eligible for patent under 35 US 101.

Applicant’s arguments with respect to amended claims 1 – 6, 9 – 11, 13 – 14, 21 – 23 and 25 – 35 have been considered but are moot because the new ground of rejection, because while conducting an update search, new prior arts were discovered, which have been cited in this office action.
Conclusion
Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NARESH VIG/Primary Examiner, Art Unit 3622                                          November 5, 2021